Citation Nr: 1012420	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-24 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder to include as secondary to a service-connected back 
disability.

2.  Entitlement to service connection for a left hip 
disorder to include as secondary to a service-connected back 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disorder to include as secondary to a service-connected back 
disability.

4.  Entitlement to service connection for a bilateral foot 
disorder to include as secondary to a service-connected back 
disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the Veteran's claims for 
service connection for bilateral hip, ankle and feet 
disorders secondary to a service-connected back disability.  
The Veteran disagreed and perfected an appeal.  

In February 2010, the Veteran and his representative 
presented evidence and testimony in support of the Veteran's 
claims at a video conference hearing before the undersigned 
Veterans Law Judge (VLJ).  A transcript of that hearing has 
been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reasons for remand

The Veteran essentially contends that his service-connected 
back disability has caused or aggravated his hips, ankles 
and feet.  Specifically, the condition has caused or 
aggravated his osteoarthritic conditions in his bilateral 
hips, bilateral ankles and bilateral feet.  The record 
includes VA medical examiner's reports dated January and 
March 2007 and April and June 2008.  The March 2007 and June 
2008 reports include medical opinions regarding whether the 
Veteran's service-connected back disorder caused the 
Veteran's bilateral hip, ankle and feet disorders.  However, 
the record does not include an opinion regarding whether the 
Veteran's service-connected back disability has aggravated 
the Veteran's hip, ankle or foot disorders.

The Board observes that service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2009).  See Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  [Emphasis added].  

The Court has held that once VA undertakes the effort to 
provide an examination, it must provide an adequate one.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Secretary's duty to make reasonable efforts to assist in 
obtaining evidence necessary to substantiate a claim for 
benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes 
providing an examination that is adequate for rating 
purposes.  It is incumbent upon the rating official to 
ensure that a diagnosis or condition is described and 
supported in sufficient detail for evaluation purposes.  See 
38 C.F.R. § 4.2 (2009).

In this case, although the VA examiners' opinions address 
one aspect of secondary service connection, that is 
causation, they do not address the aspect of aggravation.  
The legal question remaining requires a medical answer.  


Accordingly, the case is REMANDED for the following action:

1.  VBA shall arrange for the Veteran's VA 
claims folder to be reviewed by a VA 
physician who shall render an opinion 
whether it is as likely as not that the 
Veteran's service-connected back 
disability has aggravated the Veteran's 
bilateral hip, ankle and/or foot 
disorders.  If the examining physician 
deems that it is necessary to examine the 
Veteran, such physical examination shall 
be arranged.  If the examining physician 
deems any diagnostic test or referral to 
be necessary, such shall be accomplished.  
If the examining physician can not render 
a requested opinion without resort to mere 
speculation, the examiner shall state the 
reasons why that is the case.  The 
examiner's clear and concise written 
report shall be associated with the 
Veteran's VA claims folder.

2.  After completion of the foregoing and 
any other development deemed necessary, 
VBA shall readjudicate the Veteran's 
claims for entitlement to service 
connection for bilateral hip, ankle and 
feet disorders to include as due to a 
service-connected back disability.  If the 
benefits sought on appeal remain denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


